DETAILED ACTION
	Claims 24, 27-30, and 33-46 are allowed.

	
	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anupma Sahay on 08/17/2022.

CLAIMS
24.	(Currently amended)  A retail enhancement system, comprising:
a sensor module comprising:
a sensor, the sensor comprising at least one of a magnetometer, an accelerometer, and an angular momentum sensor,
wherein the sensor module is configured to be associated with a first individual and to obtain a data for the first individual relating to a physiological parameter of the first individual during a first athletic activity from the sensor, and is further configured to be separately associated with a second individual to obtain a data for the second individual relating to a physiological parameter of the second individual during a second athletic activity from the sensor,
wherein the sensor module is configured to be removably attached to a first article of footwear to be worn by the first individual during the first athletic activity and is further configured to be removably attached to a first article of footwear to be worn by the second individual during the second athletic activity; and
an electronic device that is separate from the sensor module, wherein the electronic device is a dedicated device in the retail environment and is configured to:
register the first individual and the second individual;
	collect personal information of the first individual and the second individual regarding at least one of an athletic goal, an intended athletic environment or terrain, intended athletic activity duration, an intended athletic activity frequency, and an intended athletic activity distance;
separately associate the sensor module with the first individual and the second individual;
receive the data for the first individual and the data for the second individual from the sensor module;
determine a first characteristic about a gait of the first individual based on the data for the first individual, the first characteristic about the gait of the first individual comprising one of foot strike type, rate of pronation, and degree of pronation;
provide a first recommendation about a second article of footwear to be worn by the first individual to the first individual based on the first characteristic about the gait of the first individual and the personal information of the first individual;
determine a first characteristic about a gait of the second individual based on the data for the second individual, the first characteristic about the gait of the second individual comprising one of foot strike type, rate of pronation, and degree of pronation;
provide a first recommendation about a second article of footwear to be worn by the second individual to the second individual based on the first characteristic about the gait of the second individual and the personal information of the second individual; 
prompt a retailer to enter information about the first individual related to the first athletic activity and the second individual related to the second athletic activity; 
prompt the retailer or the first individual to attach the sensor module to the first article of footwear to be worn by the first individual; and 
pair the sensor module to the electronic device.

25.	(Canceled)

26.	(Canceled)

27.	(Currently Amended)  The system of claim [[26]] 24, wherein the electronic device is configured to receive the data for the first individual during the first athletic activity from the paired sensor module.

28.	(Previously presented)  The system of claim 24, wherein the electronic device separately associating the sensor module with the first individual and the second individual comprises wirelessly connecting the sensor module with the electronic device.

29.	(Previously presented)  The system of claim 24, wherein the sensor module is a first sensor module, and wherein the retail enhancement system further comprises a second sensor module.

30.	(Previously presented)  The system of claim 29, wherein the first sensor module is configured to be removably attached to the first article of footwear to be worn by the first individual during the first athletic activity and the second sensor module is configured to be removably attached to a second article of footwear to be worn by the first individual during a second athletic activity.

31.	(Canceled)

32.	(Canceled)

33.	(Previously presented)  The system of claim 30, wherein the electronic device is configured to provide a second recommendation about a third article of footwear to be worn by the first individual to the first individual based on the data for the first individual during the first athletic activity and the second athletic activity.

34.	(Currently Amended)  The system of claim 24, wherein a graphical user interface (GUI) of the electronic device is configured to simultaneously display data of the first individual and the second individual.

35.	(Previously presented)  The system of claim 24, wherein the electronic device comprises a graphical display configured to identify the first individual by a first icon and the second individual by a second icon.

36.	(Previously presented)  The system of claim 24, wherein the electronic device comprises a graphical display configured to allow the first individual to select an area on the first individual’s body with a prior injury.

37.	(Previously presented)  The system of claim 36, wherein the first recommendation about a second article of footwear to be worn by the first individual is further based on the area on the first individual’s body with the prior injury.

38.	(Currently Amended)  The system of claim [[26]] 24, wherein the electronic device comprises a graphical display configured to display an update as to a status of the pairing of the sensor module to the electronic device.

39.	(Previously presented)  The system of claim 24, wherein the electronic device comprises a graphical display configured to display one or more sales phases of a sales transaction of the first individual.

40.	(Previously presented)  The system of claim 39, wherein the one or more sales phases comprises at least one of a pre athletic activity phase, an athletic activity phase, a data collection and download phase, and an analysis phase.

41.	(Previously presented)  The system of claim 40, wherein at least one of the athletic activity phase and the analysis phase is only displayed on the electronic device that collected the personal information of the first individual.

42.	(Previously presented)  The system of claim 40, wherein the graphical display is configured to display one or more areas of a retail environment corresponding to the one or more sales phases.

43.	(Currently Amended)  The system of claim 24, wherein the electronic device is configured to notify the first individual that the data for the first individual has been collected such that the first recommendation about the second article of footwear to be worn by the first individual can be provided to the first individual.

44.	(Currently Amended)  The system of claim 24, wherein the sensor module is configured to notify the first individual that the data for the first individual has been collected such that the first recommendation about the second article of footwear to be worn by the first individual can be provided to the first individual.

45.	(Previously presented)  The system of claim 24, wherein the electronic device is further configured to provide feedback to the first individual regarding the first characteristic about the gait of the first individual.

46.	(Previously presented)  The system of claim 24, wherein the electronic device is further configured to separately associate the sensor module with the first individual and the second individual in different parts of a sales cycle. 

References Cited

Claims 24, 27-30, and 33-46 have been allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is Coza et al. (US Pub. No. 20130274635-A1) related to an athletic activity monitoring method for use with the sensor module includes the steps of detecting movement of objects and recording movement data, Crankson et al. (WO 2012021507-A2) related to monitoring fitness using a mobile device and sensors, 
 as well as non-patent literature related to Adidas and Nike’s sensors to track data during exercise cited as Reference-U on PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644. The examiner can normally be reached 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATASHA D RAMPHAL/Examiner, Art Unit 3684                                                                                                                                                                                                        
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684